41 A.3d 1280 (2012)
In re Nomination Papers of Gloria CARLINEO as a Republican Candidate for State Representative in the 29th District.
Appeal of Gloria Carlineo.
No. 23 MAP 2012
Supreme Court of Pennsylvania.
April 12, 2012.

ORDER
PER CURIAM.
AND NOW, this 12th day of April, 2012, the Order of the Commonwealth Court is AFFIRMED IN PART, VACATED IN PART, AND REMANDED. The portion of the Order setting aside Appellant's nomination petition and removing her name from the Republican primary ballot is AFFIRMED. The portion of the Order directing Appellant to bear the cost of the court stenographer is VACATED AND REMANDED, with directions to the Commonwealth Court to reconsider its holding in light of this Court's decision In re Farnese, 609 Pa. 543, 17 A.3d 357 (2011). Jurisdiction relinquished.